Citation Nr: 1422867	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-02 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right calf disability. 

2.  Entitlement to service connection for frostbite residuals of the lower extremities and feet.

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1975 to February 1976.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from February 2009 and July 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas. 

In December 2011, the Veteran appeared a hearing before the undersigned.  The hearing transcript is associated with the record.  

In March 2012, the Board issued a decision that denied entitlement to service connection for a right calf disability; and remanded the frostbite residual and hepatitis C claims.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's March 2012 decision was identified as having  been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge (VLJ) that conducted the December 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfied that request.  

The Board again notes that at the December 2011 hearing, the Veteran reported for the first time of record that he meant to claim service connection for a left calf disability, instead of a right calf disability.  He provided testimony as to his left calf disability.  The issue of service connection for a left calf disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board has reviewed all evidence of record, including that found on Virtual VA.


FINDINGS OF FACT

1.  The Veteran does not have a current right calf disability.  

2.  The Veteran does not have frostbite residuals of the bilateral lower extremities and feet. 

3.  The Veteran's hepatitis C was not caused by or incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right calf disability are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for frostbite residuals of the lower extremities and feet are not met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.304.

3.  The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO sent letters to the Veteran in September 2008, February 2010, and May 2010 giving him proper notice in satisfaction of VCAA requirements.  

VA also has a duty to assist claimants.  The record reflects that VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  The Veteran has not identified any outstanding medical records concerning treatment for any of the issues on appeal.  

The Veteran was afforded VA examination in February 2011 and April 2012 relating to his claims of service connection for frostbite residuals of the lower extremities and feet and service connection for hepatitis C.  There is no argument or indication that the examinations and opinions are inadequate.

The Veteran was not afforded a VA examination for his claimed right calf disability.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At the December 2011 hearing, the Veteran denied having a current right calf disability.  Without competent lay or medical evidence of signs or symptoms of a current right calf disability, a VA examination is not necessary to decide this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curium).  

At the December 2011 hearing, the undersigned identified the issues on appeal and asked questions aimed at determining whether there was outstanding evidence.  Those questions elicited reports of evidence that then lead to the remand.  His statements reflected that there were no outstanding relevant records pertaining to his right calf disability.  The duties imposed by Bryant were thereby met.

In its remand, the Board instructed that outstanding VA treatment records dated since 2008 be obtained; that a VA examination be afforded in relation to the claim of service connection and frostbite residuals; and that an addendum opinion be provided in relation to the claim of service connection for hepatitis C.  This development was accomplished and there has been substantial compliance with the remand instructions.  Cf. Stegall v West, 11 Vet. App. 268 (1998).

VA has complied with all notice and assistance requirements. The appeal is thus ready to be considered on the merits.




Service Connection

Service connection is granted for disability resulting from disease or injury in service.  38 U.S.C.A. § 1110, 1131 (West 2002).  

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In a service connection claim, the threshold question is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be present as a current disability, there must be evidence of the condition at some time proximate to date of claim.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013); see McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability requirement is satisfied by evidence of a disability at any time since the claim was filed).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

Right Calf Disability 

Service treatment records do not include any complaints or findings regarding a right calf disability.  The record does not include any lay or medical evidence of a current right calf disability.  At the December 2011 hearing, the Veteran denied having a right calf disability and he has not reported any treatment for such a disability.  Without lay or medical evidence suggesting that the Veteran has a current right calf disability related to service, service connection is denied.  38 C.F.R. §§ 3.102, 3.303.

Frostbite Residuals 

The Veteran has testified submitted statements reporting that during basic training at Fort Leonard Wood, Missouri, he was placed outside on guard duty in temperatures reaching 30 below zero for a period of 4 hours.  He reported that he was taken to sick call with numbness in his legs and was told by doctors that his legs would need to be amputated.  He testified that after pleading with the doctors, his legs were spared, but he continues to experience numbness and cold in his feet and legs.  He states that his symptoms are worse when the weather is colder.

Service treatment records appear to be complete, but are absent any complaints of, or treatment for, any cold weather injury or residuals.  Further, the Board has been unable to find any evidence that temperatures approximated the extreme levels reported by the Veteran while he was in service at Fort Leonard Wood.  His reports in this regard are not deemed credible.  .

Post-service treatment records show that in January 2010, the Veteran complained of numbness in his lower extremities and having cold feet.  There is no indication that any specific treatment or diagnoses was provided.  Furthermore, the April 2012 VA examiner concluded that there were no current signs or symptoms of any cold injury residuals.  

While the Veteran is competent to report cold weather injury, the Board has found his reports to be incredible, and in any event he lacks the competence to say that current symptoms are the result of such exposure.  See Layno, supra; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The competent and credible evidence of record is against finding a current residual disability.  As such, the claim must fail.  See Brammer, supra; 

Hepatitis C 

The Veteran contends that he developed hepatitis C from air gun injections in service.  Service treatment records are absent of any treatment or complaints relating to hepatitis C or any liver condition.  

Post-service treatment records confirm that the Veteran currently has hepatitis C.  According to his own reports, the Veteran was diagnosed in either 1986 or 1987. 

The February 2011 VA examiner noted that there had never been a documented case of hepatitis C related to military air gun injections.  The examiner further noted the Veteran's history of intravenous drug abuse, and stated that such was a common and well document mode of transportation for the virus.  The April 2012 VA examiner similarly concluded that the Veteran's intravenous drug use was the more likely source of hepatitis C.  

Compensation is not payable for disability resulting from abuse of drugs.  38 U.S.C.A § 1131.  

VA treatment records contain a comprehensive documentation of the Veteran's substance abuse, largely provided by his own reports.  He has reported abusing marijuana, alcohol, heroin, and cocaine.  See e.g., VA Treatment record, January 20, 2010.  With regards specifically to intravenous drug use, the Veteran has provided contradictory reports.  At the December 2011 hearing, the Veteran denied intravenous drug use.  However, a January 2010 VA treatment record shows that the he reported using cocaine intravenously in the 1980s.  The Board finds his report made while seeking treatment to be more probative than his testimony while seeking VA compensation benefits.  

The most probative evidence is to the effect that the Veteran developed hepatitis C as the result of intravenous drug abuse.  There is no indication that this abuse was secondary to a service connected disability.  Therefore, hepatitis C cannot be service connected.

The preponderance of the evidence is against service connection for a right calf disability, frostbite residuals of the bilateral lower extremities and feet, and hepatitis C.  38 C.F.R. § 3.303(a).  Therefore, the benefit of the doubt doctrine is inapplicable and the claims must be denied.  38 U.S.C.A. § 5107(b).




							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a right calf disability is denied.  

Service connection for frostbite residuals of the bilateral lower extremities and fee is denied. 

Service connection for hepatitis C is denied.  



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


